DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/21 has been entered. Claims 1,2,4-20,22 and 23 are pending.
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0020] [0022] and [0023] are objected:
Paragraph [0020]’s “310” ought be “[[310]] 352 ” as indicated below: 
[0020]    FIG. 3 depicts a panel 302 of illustrative components and adhesive shapes, in accordance with some embodiments of the present disclosure. Component 310 
includes an applied adhesive 312. Applied adhesive 312 has a particular shape and it is located on the left side of component 310. Components 320, 330, and 340 are other illustrative components having respectively applied adhesives 322, 332, and 342. The shapes and locations of applied adhesives 312, 322, 332, and 342 all vary. During a manufacturing process, it may be difficult to repeatedly apply adhesive to components in the same location and shape. For example, the consistency of the adhesive may vary within an adhesive batch and may vary over time as the adhesive hardens. As another example, different amounts of residual adhesive may remain on an adhesive dispersal nozzle between applications. This may cause the shape and location of applied adhesive to be different for each adhesive application. The shapes and locations of the applied adhesives can be analyzed to determine whether they are properly applied. In some embodiments, the applied adhesives are compared to one or more sample shapes. Panel 302 includes sample component 350 having a sample adhesive shape 352. Applied adhesives 312, 322, 332, and 342 can be compared to sample adhesive shape [[310]] 352 to determine whether the shapes are similar to sample shape [[310]] 352. Applied adhesives sufficiently similar to sample shape [[310]] 352 may be determined to be properly applied.


Paragraph [0022]’s “902” ought be “302”. Accordingly, this “[[902]] 302” is suggested:
[0022] In some embodiments, the components depicted in panel [[902]] 302 are images taken of the components while a light source is turned on to cause the adhesive to fluoresce. In some embodiments, the comparison of the15 applied adhesives to the sample shape includes comparing the color of the adhesive with the color of the sample shape. The color of the applied adhesive indicates the amount of fluorescence or the fluorescence level. The fluorescence levels may need 20 to be sufficiently similar to the fluorescence level of the sample shape in order to determine that the adhesives were properly applied. 

Paragraph [0023]’s “sample image 352” is objected because “352” is already used to indicate “a sample adhesive shape 352” as in bold above in [0020]:
[0023]    In some embodiments, of applied adhesives 312, 322, 332, and 342, only one adhesive (i.e.,  applied adhesive 312) may be sufficiently similar to sample image 352 to be considered properly applied.

	Suggested:
[0023]    In some embodiments, of applied adhesives 312, 322, 332, and 342, only one adhesive (i.e.,  applied adhesive 312) may be sufficiently similar to a sample image of sample adhesive shape 352 to be considered properly applied.




Appropriate correction is required.








Claim Objections
Claims 1,2,4-20,22 and 23 are objected to because of the following informalities:  
Regarding claim 1, claim 1 does not clearly claim an application of adhesives. Claim 1’s preamble “application of adhesives”, plural, is a claim-limiting “manipulative difference…between the claimed invention and the prior art” (Herranen, US Patent App. Pub.: No.: 2020/0005105, appears to apply an adhesive: fig. 7a:20, singular) in light of applicant’s disclosure: applicant’s fig. 3 shows five applications of adhesives 352,312,322,332,342; however, a second application of another adhesive is not “ ‘…clearly… ’ ” present in claim 1, cited as shown in bold below:
MPEP 2111.02 II PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.”;

and


Metabolite Labs., Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354, 71 U.S.P.Q.2d 1081 (Fed. Cir. 2004), Court Opinion, emphasis added “ ‘…clearly…’ ”:


United States Court of Appeals for the Federal Circuit 

    
        
            
                                
            
        
    

Metabolite Laboratories, Inc. and Competitive Technologies, Inc., Plaintiffs-Appellees,
v.
Laboratory Corporation of America Holdings (doing business as LabCorp), Defendant-Appellant.
    
        
            
                                
            
        
    

No. 03-1120.

DECIDED: 
June 8, 2004[**1083] 

An examination of the prosecution history of this patent brings the meaning of the preamble into focus. As originally filed, claim 13 did not contain the "correlating" step. The examiner rejected claim 13 under 35 U.S.C. § 112 because it did not "recite discrete, sequential process steps, for example, obtaining a sample, contacting the sample with, etc. The final step should be clearly related to the preamble of the claim." Rather than add a second step as the examiner suggested, however, the applicant responded: "[A]s applicants are the first to detect cobalamin or folate deficiency by assaying body fluids for total homocysteine, it is believed that they are entitled to a claim of equivalent scope, not limited to any particular steps or methods." After this response, the examiner dropped the § 112 objection, [**1087] but rejected claim 13 under § 102 : "In the absence of a correlation step, the preamble of claim 13 merely recites an intended use of the invention. The claim lacks a positive limitation for correlating to a particular condition and has only one method step recited." At that point, the applicant added the recommended "correlating" step. The examiner then allowed claim 13.


Thus there is no corresponding 35 USC 112 rejection because the below interpretation in the Claim Interpretation section of “applying an adhesive” of claim 1 or “an adhesive” of claim 17 prevents a respective 35 USC 112 rejection.
Thus, claims 2,4-16 and 22 are objected for depending on claim 1.
Further regarding claim 4, claim 4 is missing “and” for the last limitation.
Thus claim 5 is further objected for depending on claim 4.
Regarding claim 17, claim 17 is similarly objected, as claim 1 is objected for not clearly claiming an application of adhesives, for not clearly claiming “adhesives”.
Thus, claims 18-20 and 23 are objected for depending on claim 17.

Appropriate correction is required.












Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Accordingly, 35 USC 112(f) is NOT invoked as updated below. 









As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.










This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an adhesive dispersal module” in claim 17;
“a measurement unit” in claim 17; and
“the control circuitry…causing the adhesive dispersal module to remix” in claim 20

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 
Accordingly, claims 4, 22 and 23 are in interpreted via MPEP 2111.04 II. CONTINGENT LIMITATIONS.
Method claim 4’s contingency “determining whether” has not been met in method claims 1 and 4.
The scope of method claim 22 is broader than system claim 23 under MPEP 2111.04 II. CONTINGENT LIMITATIONS.


Accordingly, the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “an” in “applying an adhesive” in claim 1, including claim 17’s “an adhesive”, is interpreted in light of applicant’s disclosure and drawings, fig. 3, and definition thereof via Dictionary.com, wherein “another” is “taken” as the meaning of “an” in “applying an adhesive” or “an adhesive” under MPEP 2111.01 III:
a
indefinite article
3	another; one typically resembling:
a Cicero in eloquence; a Jonah.







The claimed “fluorescence” in “determining one or more fluorescence characteristics from the image” in claim 1 is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “the radiation so produced” is “taken” as the meaning of “fluorescence” in “determining one or more fluorescence characteristics from the image” in claim 1 under MPEP 2111.01 III:
fluorescence
noun Physics, Chemistry.
1	the emission of radiation, especially of visible light, by a substance during exposure to external radiation, as light or x-rays. Compare phosphorescence (def. 1).
2	the property possessed by a substance capable of such emission.
3	the radiation so produced.

Note that definition 2 is not “taken” under MPEP 2111.01 III for being inconsistent with the respective surrounding context of claim 1.
The claimed “fluorescence” in “the sample image comprises an expected fluorescence shape” in claim 1 is interpreted in light of applicant’s disclosure, [0062]: “not limiting”, and definition thereof via Dictionary.com, wherein “the property possessed by a substance capable of such emission” is “taken” as the meaning of “fluorescence” in “the sample image comprises an expected fluorescence shape” in claim 1 under MPEP 2111.01 III:
fluorescence
noun Physics, Chemistry.
1	the emission of radiation, especially of visible light, by a substance during exposure to external radiation, as light or x-rays. Compare phosphorescence (def. 1).
2	the property possessed by a substance capable of such emission.
3	the radiation so produced.



The claimed “sample” (as in “comparing the image to a sample image” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “characteristic” is “taken” as the meaning for the claimed “sample” under MPEP 2111.01 III:
sample
noun
1	a small part of anything or one of a number, intended to show the quality, style, or nature of the whole; specimen.
2	Statistics. a subset of a population:
to study a sample of the total population.

adjective
4	serving as a specimen:
a sample piece of cloth.

wherein “specimen” is defined:
specimen
noun
1	a part or an individual taken as exemplifying a whole mass or number; a typical animal, plant, mineral, part, etc.

wherein “typical” is defined:
typical
adjective
4	characteristic or distinctive:
He has the mannerisms typical of his class.







The claimed “expected” (as in “wherein the sample image comprises an expected fluorescence shape that indicates expected dimensions of the adhesive” in claim 1) is interpreted in light of applicant’s disclosure as one of ordinary skill in the art would and definition thereof via Dictionary.com, wherein definitions 1-3 (US) and 1-3 (UK) are equally applicable, emphasis added:
expect
verb (used with object)
1	to look forward to; regard as likely to happen; anticipate the occurrence or the coming of:
I expect to read it. I expect him later. She expects that they will come.
2	to look for with reason or justification:
We expect obedience.
3	Informal. to suppose or surmise; guess:
I expect that you are tired from the trip.

BRITISH DICTIONARY DEFINITIONS FOR EXPECT
expect
verb (tr; may take a clause as object or an infinitive)
1	to regard as probable or likely; anticipate: he expects to win
2	to look forward to or be waiting for: we expect good news today
3	to decide that (something) is requisite or necessary; require:
the boss expects us to work late today








The claimed “shape” (as in “determining a fluorescence shape based on the image” in claim 4) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1-13 are equally applicable, emphasis added:
shape
noun
1	the quality of a distinct object or body in having an external surface or outline of specific form or figure.
2	this quality as found in some individual object or body form:
This lake has a peculiar shape.
3	something seen in outline, as in silhouette:
A vague shape appeared through the mist.
4	an imaginary form; phantom.
5	an assumed appearance; guise:
an angel in the shape of a woman.
6	a particular or definite organized form or expression:
He could give no shape to his ideas.
7	proper form; orderly arrangement.
8	condition or state of repair:
The old house was in bad shape. He was sick last year, but is in good shape now.
9	the collective conditions forming a way of life or mode of existence:
What will the shape of the future be?
10	the figure, physique, or body of a person, especially of a woman:
A dancer can keep her shape longer than those of us who have sedentary jobs.
11	something used to give form, as a mold or a pattern.
12	Also called section. Building Trades, Metalworking. a flanged metal beam or bar of uniform section, as a channel iron, I-beam, etc.
13	Nautical. a ball, cone, drum, etc., used as a day signal, singly or in combinations, to designate a vessel at anchor or engaged in some particular operation.

wherein “quality” is defined:
quality
noun, plural qual·i·ties.
1	an essential or distinctive characteristic, property, or attribute:
the chemical qualities of alcohol.
2	character or nature, as belonging to or distinguishing a thing:
the quality of a sound.




	The claimed “characteristic” (as in “comparing the image [[and]] to the later image to determine a time-delayed characteristic” in claim 16) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “a distinguishing feature or quality” is “taken” as the meaning of “characteristic” under MPEP 2111.01 III:
characteristic
noun
2	a distinguishing feature or quality:
Generosity is his chief characteristic.

The claimed “threshold” (as in “determining whether the height is within a desired range based on a height threshold” in claim 16) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “any place or point of entering or beginning” is “taken” as the meaning of “threshold” under MPEP 2111.01 III:
threshold
noun
3	any place or point of entering or beginning:
the threshold of a new career.

















Response to Arguments

Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive. Applicants state in page 8, emphasis added:
“The Office Action concedes that Chu fails to disclose a sample image stored in storage, where the sample image comprises an expected fluorescence shape that indicate expected dimensions of the adhesive as required by claim 1 and relies on Herranen to make up for this deficiency in Chu. Applicant submits that because Chu fails to disclose the claimed sample image, Chu also necessarily fails to disclose comparing its image to the claimed sample image. Applicant respectfully submits that it would not have been obvious to modify Chu in view of Herranen to achieve applicant's claimed invention.”

 	The examiner agrees with applicant’s above remark since Chu (US Patent 9,626,754) teaches a comparison (“matching” corresponding to “greyscale matching” and “gradient matching” in the Office action of 12/28/20, page 12, 4th limitation, 3rd line and page 13, referring to c.8,ll. 15-36, last line “grayscale matching, gradient matching” wherein the meaning of “grayscale matching, gradient matching” is understood to mean via Kim (US Patent App. Pub. No.: US 2012/0032977 A1) “object recognition technology” comprising “greyscale matching, and gradient matching…and search a storage or database”:
“[0018] Processing unit 110 may be configured to receive the real world image from picture-taking unit 120 and process the real world image.  In one embodiment, processing unit 110 may detect marker MK contained in the real world image by using object recognition technology, such as edge matching, greyscale matching, and gradient matching, without limitations, and search a storage or database (not shown) of processing unit 110 or a separate storage or database (not shown) for an object image corresponding to the detected marker MK.”

	Accordingly, the examiner relies upon said HERRANEN et al. (US 2020/0005105) to teach the claimed comparison:
comparing the image to a sample (via “ELE1…marker features”) image (via “comparing the captured image with one or more reference images”) stored in storage (via fig. 21: “MEM2”: “REFDATA1” via the corresponding priority document:
page 16:
“Analyzing the captured image (IMG1) may comprise e.g.:
 - detecting a pattern, 
- recognizing a pattern, 
- recognizing a pattern, which represents a machine-readable code, 
- detecting the position of the label with respect to the package, 
- detecting the position of the label with respect to the package by comparing the captured image with reference data, 
- detecting the position of the label with respect to the package by comparing the captured image with one or more reference images, 
- checking whether the adhesive layer of the label is properly in contact with the package, by comparing the captured image with reference data, 
- checking whether the adhesive layer of the label is properly in contact with the package, by comparing the captured image one or more reference images.”; 

and

page 28:
“The label 100 may comprise one or more out-coupling elements ELE1, which may be arranged to operate as marker features. The monitoring apparatus 500 may be arranged to determine the position of the label 100 by detecting the position of one or more marker features of the label 100. The out-coupling elements ELE1 may appear as bright areas in a captured image IMG1.”












Applicants state in page 8, emphasis added:
“The Office Action concedes that Chu fails to disclose a sample image stored in storage, where the sample image comprises an expected fluorescence shape that indicate expected dimensions of the adhesive as required by claim 1 and relies on Herranen to make up for this deficiency in Chu. Applicant submits that because Chu fails to disclose the claimed sample image, Chu also necessarily fails to disclose comparing its image to the claimed sample image. Applicant respectfully submits that it would not have been obvious to modify Chu in view of Herranen to achieve applicant's claimed invention.”

In response, the examiner is applying the art to anticipate or render obvious the claims, such as claim 1. In contrast, the examiner is not applying the art to anticipate or render obvious the claimed invention as disclosed; thus, the examiner is not reading limitations from the disclosure into claim 1.














In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “looking for a particular adhesive shape” via applicant’s remarks, 6/28/21, page 8, emphasis added:
“Chu is directed to dispensing adhesives and identifying defects in an adhesion area. Chu refers to its dispensed adhesive as having a "spread" and refers to the boundary of the applied adhesive as being non-uniform (see, e.g., col. 8:1-14 of Chu). As a result, Chu does not look for a particular adhesive shape. Rather, Chu uses a boundary region having inner and out edges to evaluates whether fluorescence is present in the boundary region. Herranen, in contrast to Chu, is directed to detecting package tampering by using adhesive labels that have a known size and shape. Package tampering causes stretching of an applied adhesive label. Herranen explains that a stretched label, and thus product tampering, can be detected by comparing one or more detected dimensions with a reference dimension. Herranen further explains that the reference data can include an image of a label that is properly attached to a package. Because Chu's applied adhesive spreads and does not have a known size and shape, it would not have been obvious to apply Herranen's reference image of a label having a known shape and size to evaluate Chu's adhesive that spreads and has a non-uniform boundary as alleged by the Office Action.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).








Applicant's arguments, page 8, emphasis added:
“Chu is directed to dispensing adhesives and identifying defects in an adhesion area. Chu refers to its dispensed adhesive as having a "spread" and refers to the boundary of the applied adhesive as being non-uniform (see, e.g., col. 8:1-14 of Chu). As a result, Chu does not look for a particular adhesive shape. Rather, Chu uses a boundary region having inner and out edges to evaluates whether fluorescence is present in the boundary region. Herranen, in contrast to Chu, is directed to detecting package tampering by using adhesive labels that have a known size and shape. Package tampering causes stretching of an applied adhesive label. Herranen explains that a stretched label, and thus product tampering, can be detected by comparing one or more detected dimensions with a reference dimension. Herranen further explains that the reference data can include an image of a label that is properly attached to a package. Because Chu's applied adhesive spreads and does not have a known size and shape, it would not have been obvious to apply Herranen's reference image of a label having a known shape and size to evaluate Chu's adhesive that spreads and has a non-uniform boundary as alleged by the Office Action.” 

filed 6/28/21 have been fully considered but they are not persuasive.
	In response, Chu teaches an analysis of shapes as discussed in the Office action of 12/28/20, page 12, 4th limitation, 6th line. Thus, one of skill in the art of adhesive shapes can reasonably modify Chu’s teaching of analysis of specific adhesive shapes with Herranen’s teaching of said “rectangular” “sealing” “label” as discussed in the Office action of 12/28/20, page 14, lines 14-16, such as using:







Chu’s teaching of “glass-reinforced epoxy laminate (FR-4) sheets, tubes, rods” via c.4,ll. 4-21:
“A device positioned on working surface 106 may be positioned using computer-assisted positioning technologies known in the art to ensure that adhesives and/or other material is being applied in a proper area.  The device surface for receiving viscous material from nozzle 104 may be any suitable material, including polycarbonate (PC) material, glass-filled PC, liquid crystal polymer (LCP), glass-reinforced epoxy laminate (FR-4) sheets, tubes, rods and printed circuit boards (PCB), solder mask surfaces, aluminum, titanium, gold, copper, silicon, steel, stainless steel, etc. The viscous fluid (e.g., adhesive) dispensed from nozzle 104 may comprise epoxy adhesives, polyurethanes (PUR) and/or acrylics, silicones, hot melts, thermally or radiation-cured, etc. Additionally applicable fluid may comprise silica gel, EMI conductive adhesive, UV glue, AB glue, fast dry glue, sealant, grease, silver glue, red glue, solder paste, cooling paste, prevent solder paste, transparent lacquer, screw fixation agent, etc.”;

and

Herranen’s teaching “a waveguiding structure (WG1)” via pages, 15,16: 

“The method may comprise:
- providing a combination (LC1) of a package (200) and a label (100) attached to the package (200), the label (100) comprising a waveguiding structure (WG1), which comprises a fluorescent substance (DYE1),
- illuminating the label (100) with excitation light (EX1) so as to cause the label (100) to emit fluorescence light (LUM1),
- capturing an image (IMG1) of the label (100) by using a spectrally selective imaging unit (CAM1), and
- analyzing the captured image (IMG1).”

to make the “rectangular” “sealing” “label (100) comprising” “FR-4…glass-reinforced epoxy laminate sheets, tubes, or rods… waveguide channels” as taught in Izadian (US Patent 9,806,431), c.11.ll. 15-36:








“In an example implementation, the first layer 304 may be created using FR4 material or a material with similar qualities, such as NELCO 4000.  FR4 is a grade designation assigned to glass-reinforced epoxy laminate sheets, tubes, or rods and may include a composite material composed of woven fiberglass cloth with an epoxy resin binder that is flame resistant (self-extinguishing).  FR4 glass epoxy is a versatile high-pressure thermoset plastic laminate grade that may be used as an electrical insulator due to its incredible mechanical strength.  The FR4 material may be configured to retain high mechanical values and electrical insulating qualities in both dry and humid conditions.  FR4 epoxy resin may include bromine, a halogen, to facilitate flame-resistant properties in FR4 glass epoxy laminates.  The FR4 material may be laminated with conducting material coupled on both sides.  PWTL may use FR4 to develop structure for air channels.  In addition, FR4 may have metallization on top and bottom.  When waveguide channels are created using FR4, the side walls of the channels are metalized to become effective conductors.  The layers of the stack created using FR4 or similar materials may be thicker than the conducting layers, for example.” 

by:

1)	getting a sheet or sheets of web paper according to Herranen’s fig. 12a;
2)	creating the FR4 waveguide zig-zag tube according to Herranen’s fig. 12a and 13:WG1:zig-zag and Izadian;
3)	putting glue on the waveguide zig-zag tube according to Herranen’s fig. 12a and Chu’s teaching of figures 2A,2B;
4)	putting the glued tube on the web sheeting according to Herranen’s fig. 12a; 
5)	adhering the glued tube web sheeting on packaging according to Herranen’s fig. 1; 
6)	analyzing the shapes of labels as adhered via step 5)
6a)	analyzing comprising comparing to reference data: dimensions & images; and
7)	recognizing that the modification is predictable or looked forward to for the same reasons as in the Office action of 12/28/20, page 16 and in addition the FR4 waveguide channel is “effective” and “flame resistant” via Izadian, cited above.
Applicant’s arguments, see remarks, page 9 and 10, filed 6/28/21, with respect to the rejection(s) of claim(s) 11,15,18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of 
Bachem et al. (US Patent App. Pub. No.: US 2010/0007733 A1) that teaches “adhesive…height” via:
“[0034] In addition, a light line device (not shown) is provided that generates a circular light line 9 on a flat underlay running perpendicular to the axis of the light line.  The light line is shown in FIG. 1 as a bold line 9 and extends past the adhesive bead 5.  At each point where the light line 9 extends past the adhesive bead, a triangulation may be performed and the data thus obtained may be used to determine the three-dimensional dimensions of the adhesive bead 5, for example, its height.  The line may, for example, be generated with the aid of a laser and a corresponding annular lens.”.












 


Applicant’s arguments, see remarks, page 10, filed 6/28/21, with respect to the rejection(s) of claim(s) 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Kubo et al. (US Patent 3,740,467) that teaches comparing images via fig. 1:11: “IMAGE PICK UP DEVICE” via fig. 1:27:operational amplifier that performs mathematical operations such as image subtraction of two images. 
Applicant’s arguments, see remarks, pages 10,11, filed 6/28/21, with respect to new claim(s) 22 and 23 under the previous cited art as of the Office action of 12/28/20 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of TOKIDA (US Patent App. Pub. No.: US 2020/0326176 A1) that teaches comparing cross-section, width and height (as shown in figures 3-7:”H”) to a respective range of predetermined values stored via fig. 1:13: “STORAGE UNIT”.














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions at the end of the Office action.
Claims 1,2,4,5,6,7,8,9,10,12,13 and 17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of HERRANEN et al. (US 2020/0005105 A1) via Foreign Application Priority Data: Jul. 2, 2018 (FI) 20185610 and Izadian (US Patent 9,806,431).
Regarding claim 1, Chu teaches a method for analyzing application of adhesives (as shown in figures 2A,2B corresponding to “adhesives…in a proper area”), comprising:
applying an (i.e.,  another) adhesive (as shown in fig. 2A and fig. 3:304) comprising a fluorescent property (as shown in fig. 2B:204B: “1” and “2” relative to fig. 2A:204A: “1” and “2”) to a component (fig. 3:302 comprising by an “ ‘adhesion area’ ” corresponding to “adhesives…in a proper area”);  
illuminating (via fig. 3:308 and 310) the component (302) using one or more of wavelengths (included with said 308,310) of light from a light source, wherein the adhesive (304) is configured to absorb the one or more wavelengths of light and fluoresce (as shown in said fig. 2B) in response; 
capturing (via fig. 3:312) an image (via fig. 3:318: “IMG. CTRY.”) of the component (302) using a camera (said 312) while the component (fig. 3:302) is illuminated using the light source (said 308,310); 
determining one or more fluorescence characteristics (via fig. 5:510: DETERMINE IMAGE CHARACTERISTICS) from the image (via said fig. 3:318: “IMG. CTRY.”) by comparing (via “matching”) the image (said via fig. 3:318: “IMG. CTRY.”) to a sample (via fig. 5:510: “DETERMINE IMAGE CHARACTERISTICS”) image (said via fig. 3:318: “IMG. CTRY.”) stored in storage (via “image…captured”), wherein the sample (said via fig. 5:510: “DETERMINE IMAGE CHARACTERISTICS”) image (said via fig. 3:318: “IMG. CTRY.”) comprises an expected fluorescence shape (or “specific adhesive shapes”) that indicates expected dimensions of the adhesive (as shown in fig. 2A and fig. 3:304) ; and
determining a state (via fig. 5:512:DETERMINE PRESENCE OF DEFECT(S)) of the applied adhesive (304) based on the one or more fluorescence characteristics (said fig. 5:510: DETERMINE IMAGE CHARACTERISTICS via:
c.4,ll. 4-21:
“A device positioned on working surface 106 may be positioned using computer-assisted positioning technologies known in the art to ensure that adhesives and/or other material is being applied in a proper area.  The device surface for receiving viscous material from nozzle 104 may be any suitable material, including polycarbonate (PC) material, glass-filled PC, liquid crystal polymer (LCP), glass-reinforced epoxy laminate (FR-4) sheets, tubes, rods and printed circuit boards (PCB), solder mask surfaces, aluminum, titanium, gold, copper, silicon, steel, stainless steel, etc. The viscous fluid (e.g., adhesive) dispensed from nozzle 104 may comprise epoxy adhesives, polyurethanes (PUR) and/or acrylics, silicones, hot melts, thermally or radiation-cured, etc. Additionally applicable fluid may comprise silica gel, EMI conductive adhesive, UV glue, AB glue, fast dry glue, sealant, grease, silver glue, red glue, solder paste, cooling paste, prevent solder paste, transparent lacquer, screw fixation agent, etc.”

c.4,ll. 50-64:
“The illustrative embodiment of FIG. 3 shows a simplified AOI system 300, wherein an object 302 is adhered to a work surface 306 using adhesive 304. 
The object may be any suitable object configured for adhesion including, but not limited to, a material, object, and/or circuit.  In an exemplary embodiment, adhesive 304 is an adhesive such as those described above comprising a fluorescing additive.  The system 300 may further comprise a camera 312 coupled to a processing apparatus 314, such as a computer or workstation, where the camera 312 may be positioned to image the object 302, adhesive 304 and work surface 306 (collectively referred to herein as an 
"adhesion area") while one or more illuminating lights 308, 310 illuminate the adhesion area with a light comprising one or more predetermined wavelengths (e.g., UV, IR).”

c.6,ll. 48-61:
“In some illustrative embodiments, processing apparatus 312 may utilize mask or boundary processing to process regions of interest of an adhesion area imaged by camera 312.  Turning to FIG. 4, an illustrative embodiment is shown of a simulated image 400 captured by camera 312 of an object 402 affixed to a surface using adhesive 404 which has been mixed with a fluorescent dye and illuminated as described above.  Processing apparatus 314 may partition the image 400 into one or more boundaries or regions 406-410, where the area in each boundary (e.g., 406-408, 408-410, 410-412) may be processed to determine one or more image characteristics, demonstrating the presence (or absence) of illuminated adhesive, which in turn may indicate a defect in the application of adhesive.”








c.8,ll. 15-36:
“Since the fluorescing adhesive advantageously provides a greater optical contrast, other, more sophisticated machine vision techniques may be utilized.  For example, processing device 312 may utilize edge detection techniques to analyze specific adhesive shapes, with or without the use of boundaries and masks.  Edge detection may comprise search-based or zero-crossing based techniques.  A search-based approach detects edges by first computing a measure of edge strength, usually a first-order derivative expression such as the gradient magnitude, and then searches for local directional maxima of the gradient magnitude using a computed estimate of the 
local orientation of the edge, usually the gradient direction.  The zero-crossing based approach searches for zero crossings in a second-order derivative expression computed from the image in order to find edges, usually the zero-crossings of the Laplacian or the zero-crossings of a non-linear differential expression.  As a pre-processing step to edge detection, a smoothing stage, such as Gaussian smoothing, may be applied.  Other illustrative machine vision techniques include, but are not limited to, grayscale matching, gradient matching, and the like.”).

	Thus, Chu does not teach when considered as a whole, as indicated in bold 

above, the claimed:

by comparing the image to a sample image stored in storage, wherein the sample image comprises an expected fluorescence shape that indicates expected dimensions of the adhesive.










Accordingly, Herranen (FI 20185610) teaches:
by comparing the image to (via “comparing the captured image with”) a sample (comprising a characteristic via “ELE1…marker features”) image (or “REFDATA1” comprising “one or more images” of said “marker features”) stored in storage (via “a memory MEM2…storing reference data REFDAT1”), wherein the sample (said comprising a characteristic via “ELE1…marker features”) image (said or “REFDATA1” comprising “one or more images” of said “marker features”) comprises an expected fluorescence (or “reference…acceptable…brightness” w/ “required” “minimum requirements”) shape (via “rectangular” “label” with the required brightness) that indicates expected dimensions (or “length…width” or “a reference dimension” comprising a “required” dimension) of the (“sealing”) adhesive (via:
page 16:
“Analyzing the captured image (IMG1) may comprise e.g.:
 - detecting a pattern, 
- recognizing a pattern, 
- recognizing a pattern, which represents a machine-readable code, 
- detecting the position of the label with respect to the package, 
- detecting the position of the label with respect to the package by comparing the captured image with reference data, 
- detecting the position of the label with respect to the package by comparing the captured image with one or more reference images, 
- checking whether the adhesive layer of the label is properly in contact with the package, by comparing the captured image with reference data, 
- checking whether the adhesive layer of the label is properly in contact with the package, by comparing the captured image one or more reference images.”; 

page 28:
“The label 100 may comprise one or more out-coupling elements ELE1, which may be arranged to operate as marker features. The monitoring apparatus 500 may be arranged to determine the position of the label 100 by detecting the position of one or more marker features of the label 100. The out-coupling elements ELE1 may appear as bright areas in a captured image IMG1.”



page 36:
“Referring to Fig. 17a and 17b, the perimeter of the sealing label 100 may be e.g. rectangular or circular. In case of a rectangular label 100, the length of the 20 label may be e.g. greater than or equal to 30 mm, and the width of the label may be e.g. greater than or equal to 15 mm. In case of a circular label, the diameter of the label may be e.g. greater than or equal to 25 mm.”;

page 37:
“Referring to Fig. 17e, the sealed package 300 may be opened e.g. by tearing the label 100 away from the package 200. The properties of the label 100 may be optionally selected such that the pulling the label 100 away from the package 200 causes permanent stretching of the label 100 and also visually alters the package 200. The attachment regions REG1, REG2 of the package may be converted into damaged portions DPOR1, DPOR2. The label 100 may have a final length Lf after it has been separated from the package 200. The final length Lf of the label 100 may be substantially greater than the initial length Lo of said label 100. The stretching of the label 100 may be easily detected by comparing one or more dimensions of the label with a reference dimension. In an embodiment, one of the markings 290 of the package may define said reference dimension. A method of checking the authenticity of the sealed package 300 may comprise comparing a dimension of the label 100 with a reference dimension of a reference marking 290. In an embodiment, possible stretching of the label 100 may be detected by comparing a marking 90 of the label 100 with a marking 290 of the package.”

wherein “reference” is defined via Dictionary.com, emphasis added:
reference, noun
1	an act or instance of referring.
wherein “referring” is defined:
refer, verb (used with object), re·ferred, re·fer·ring.
1	to direct for information or anything required:
He referred me to books on astrology;
















page 42,43:
“Fig. 21 shows, by way of example, units of a monitoring apparatus 500. The apparatus 500 may comprise one or more illuminating units LSI to provide excitation light EX1. The apparatus 500 may comprise one or more illuminating units LS2 to provide auxiliary illuminating light B0. The apparatus 500 may comprise one or more cameras CAM1, CAM2 to capture images IMG1, IMG2. 35 The apparatus 500 may comprise a clock to provide time information. The time information may be used e.g. for time-stamping verification data, which may be stored e.g. in the memory MEM3 and/or in a database. The apparatus 500 may comprise a memory MEM1 for storing captured images IMG1, IMG2. The apparatus 500 may comprise a memory MEM2 for storing reference data REFDATA1. The apparatus 500 may comprise a memory MEM3 for storing 5 information, which indicates whether the label is at a correct position or not. This information may be stored in a database DBASE. The apparatus 500 may comprise a memory MEM4 for computer program PROG1. The apparatus 500 may comprise a control unit CNT1. The control unit CNT1 may comprise one or more data processors. The computer program PROG1 may be configured 10 to cause performing one or more steps of the present method, when executed by the one or more data processors. The apparatus 500 may comprise a communication unit RXTX1 for communicating data. The communication unit RXTX1 may be arranged to communicate e.g. with the Internet and/or with an process control system. The apparatus 500 may comprise a user interface for 15 providing information to a user and/or for receiving comments from the user.

The reference data REFDATA1 may e.g. specify an acceptable range for the position of a label 100. The captured image IMG1 may be compared with the reference data REFDATA1 e.g. in order to determine whether the label is at a 20 correct position and/or whether the label is properly attached to the package. The reference data REFDATA1 may e.g. specify an acceptable range for the brightness at one or more locations of a captured image. The reference data REFDATA 1 may specify e.g. an acceptable range of brightness values for an edge, which appears in a captured image of a label.

The reference data REFDATA1 may comprise e.g. one or more images of a label which is properly attached to a package. The reference data REFDATA 1 may comprise e.g. one or more reference images. A reference image may comprise e.g. an image of a label which is properly attached to a package.”

wherein “acceptable” is defined via Dictionary.com, emphasis added:
acceptable
adjective
1	capable or worthy of being accepted.
2	pleasing to the receiver; satisfactory; agreeable; welcome.
3	meeting only minimum requirements; barely adequate:
an acceptable performance.).
	
Thus, one of skill in the art of fluorescent adhesives and imaging thereof can modify Chu’s teaching of recording images, via capturing as shown in Chu’s fig. 3:302,304,306, comprising a proper area of adhesives, and said “specific adhesive shapes” with Herranen’s teaching of the stored reference image of Herranen’s fig. 21:500 by:
a)	modifying Chu’s application of glue as shown in said fig. 2A for application to “glass-reinforced epoxy laminate (FR-4) sheets, tubes, rods” via Chu c.4,ll. 4-21:
“A device positioned on working surface 106 may be positioned using computer-assisted positioning technologies known in the art to ensure that adhesives and/or other material is being applied in a proper area.  The device surface for receiving viscous material from nozzle 104 may be any suitable material, including polycarbonate (PC) material, glass-filled PC, liquid crystal polymer (LCP), glass-reinforced epoxy laminate (FR-4) sheets, tubes, rods and printed circuit boards (PCB), solder mask surfaces, aluminum, titanium, gold, copper, silicon, steel, stainless steel, etc. The viscous fluid (e.g., adhesive) dispensed from nozzle 104 may comprise epoxy adhesives, polyurethanes (PUR) and/or acrylics, silicones, hot melts, thermally or radiation-cured, etc. Additionally applicable fluid may comprise silica gel, EMI conductive adhesive, UV glue, AB glue, fast dry glue, sealant, grease, silver glue, red glue, solder paste, cooling paste, prevent solder paste, transparent lacquer, screw fixation agent, etc.”;

b)	applying the glue to Herranen’s “sheet” so as to be sticky on both sides of the 

“web” press paper or material “sheet” by flipping the “web” press paper or material over 

via Herranen, page 42:

 	“Referring to Fig. 20a, a label web WEB1 may be produced. The web WEB1
may be produced and/or transported e.g. as a sheet or as a roll. A plurality of the labels 100 may be subsequently cut and/or separated from the web WEB1. The materials of the layers 10, 20, and the thickness of the layers 10, 20 may 5 be selected such that the labels 100 may be formed by cutting from the web WEB1. The web WEB1 may comprise a release liner 30 to protect the adhesive layer 20, and/or to facilitate handling of the web. The release liner 30 may have e.g. an anti-adhesion coating to facilitate removal from the adhesive layer 20. The anti-adhesion coating may be e.g. a silicone coating.”


c)	modifying Chu’s fig. 3:314: PROCESSING APPARATUS with said Harranen’s memory: fig. 21: “MEM1”: “IMG1, IMG2” and “MEM2”: “REFDATA1” and “MEM4”: “PROG1”;
d)	capturing sheet images in said MEM2: REFDATA1;
e)	capturing sheet images in said MEM1: IMG1;
f)	comparing the sheet images in MEM1:IMG1 and MEM2:REFDATA1 to each other via said PROG1;
f1)	comparing comprising an analysis or breaking down of specific adhesive shapes yielding “length”, “width”, and “diameter” (Herranen, cited above) and perimeter of the sheets with adhesive; and
g)	recognizing that the modification is predictable or looked forward to because Herranen’s memory MEM2 is part of “a monitoring apparatus” for checking “proper sealing” of Chu’s applied glue via Herranen, page 3, lines 7-12:
“The proper sealing of a package may be checked by using a monitoring apparatus, which illuminates the sealing label with excitation light, captures an image of the sealing label, and determines the position of the label by analyzing the captured image. The monitoring apparatus may e.g. provide an alarm signal if a label is determined to be missing or if a label is determined to be at a wrong position.”

	






Additionally, one of skill in the art of FR-4 and waveguides, as indicated above in Chu and Herranen, respectively, can further modify the combination to include “FR4…sheets…waveguide” and recognize that the combination is predictable or looked forward because the FR4 waveguide is “flame resistant” (thus Chu’s packaging label is resistant to flame) and an “effective conductor”, by giving “metallization” characteristics to the “conducting material”, of the fluorescent seal-checking light via Izadian (US Patent 9,806,431), c.11.ll. 15-36:
“In an example implementation, the first layer 304 may be created using FR4 material or a material with similar qualities, such as NELCO 4000.  FR4 is a grade designation assigned to glass-reinforced epoxy laminate sheets, tubes, or rods and may include a composite material composed of woven fiberglass cloth with an epoxy resin binder that is flame resistant (self-extinguishing).  FR4 glass epoxy is a versatile high-pressure thermoset plastic laminate grade that may be used as an electrical insulator due to its incredible mechanical strength.  The FR4 material may be configured to retain high mechanical values and electrical insulating qualities in both dry and humid conditions.  FR4 epoxy resin may include bromine, a halogen, to facilitate flame-resistant properties in FR4 glass epoxy laminates.  The FR4 material may be laminated with conducting material coupled on both sides.  PWTL may use FR4 to develop structure for air channels.  In addition, FR4 may have metallization on top and bottom.  When waveguide channels are created using FR4, the side walls of the channels are metalized to become effective conductors.  The layers of the stack created using FR4 or similar materials may be thicker than the conducting layers, for example.” 









Regarding claim 2, Chu as combined teaches the method of claim 1, wherein the light source is an ultraviolet light source (or “UV light” via c.4,ll. 22-36:
In an exemplary embodiment, the viscous material, such as adhesive, is mixed with a fluorescing additive, which would cause the material to fluoresce when illuminated with a light of a predetermined wavelength (e.g., UV light, IR light, etc.).  In certain embodiments, the fluorescing additive may comprise less than 1% by weight of the adhesive-dye mixture in order to maintain the integrity of the adhesive.  However, depending on the type of adhesive used and adhesive properties, greater amounts of fluorescing additive may be used as well.  The specific fluorescing additive may vary depending on the application, and may be made from, contain, or be based one or more of a variety of dyes including, but not limited to, Acridine dyes, Cyanine dyes, Fluorone dyes, Oxazine dyes, Phenanthridine dyes, and Rhodamine dyes.).  

Regarding claim 4, Chu as combined teaches the method of claim 1 wherein determining the one or more fluorescence characteristics (via fig. 5:510: DETERMINE IMAGE CHARACTERISTICS) further comprises:   
determining (via “detection” cited in the rejection of claim 1) a fluorescence shape (or “specific adhesive shapes”, cited in the rejection of claim 1) based on the image (fig. 5:506: IMAGE OBJECT AREA); 
determining whether the fluorescence shape (said “specific adhesive shapes” as modified via the combination) is similar to the expected fluorescence shape (corresponding to said “specific adhesive shapes” as modified via the combination).  
Thus, the combination does not teach, as indicated in bold above, the claimed “shape is similar to…shape”.





Accordingly, Herranen teaches shape (i.e., a “property” or “a quality…of a form or figure”, cited above in the definition of “shape”, via a “perimeter” with “rectangular…length” or “rectangular…width” or “circular…diameter”) is similar to…shape (via “comparing one or more dimensions…with a reference dimension” or “comparing a dimension…with a reference dimension” via:
page 36:
“Referring to Fig. 17a and 17b, the perimeter of the sealing label 100 may be e.g. rectangular or circular. In case of a rectangular label 100, the length of the label may be e.g. greater than or equal to 30 mm, and the width of the label may be e.g. greater than or equal to 15 mm. In case of a circular label, the diameter of the label may be e.g. greater than or equal to 25 mm.

The label 100 may have an initial length Lo and an initial width wo. In an embodiment, the perimeter of the label 100 may be used as a visual stretching indicator. A marking 90 of the label 100 may have an initial length L90 and an initial width W90. In an embodiment, the marking 90 may be used as a visual stretching indicator.”

page 37
“Referring to Fig. 17e, the sealed package 300 may be opened e.g. by tearing the label 100 away from the package 200. The properties of the label 100 may be optionally selected such that the pulling the label 100 away from the package 200 causes permanent stretching of the label 100 and also visually alters the package 200. The attachment regions REG1, REG2 of the package may be converted into damaged portions DPOR1, DPOR2. The label 100 may have a final length LF after it has been separated from the package 200. The final length LF of the label 100 may be substantially greater than the initial length Lo of said label 100. The stretching of the label 100 may be easily detected by comparing one or more dimensions of the label with a reference dimension. In an embodiment, one of the markings 290 of the package may define said reference dimension. A method of checking the authenticity of the sealed package 300 may comprise comparing a dimension of the label 100 with a reference dimension of a reference marking 290. In an embodiment, possible stretching of the label 100 may be detected by comparing a marking 90 of the label 100 with a marking 290 of the package.”

wherein “perimeter” is defined via Dictionary.com:

SCIENTIFIC DEFINITIONS FOR PERIMETER
perimeter

The sum of the lengths of the segments that form the sides of a polygon.
The total length of any closed curve, such as the circumference of a circle.
wherein “length” is defined:
length
noun
1	the longest extent of anything as measured from end to end:
the length of a river.
2	the measure of the greatest dimension of a plane or solid figure.

wherein “dimension” is defined:
SCIENTIFIC DEFINITIONS FOR DIMENSION
dimension
a	Any one of the three physical or spatial properties of length, area, and volume. In geometry, a point is said to have zero dimension; a figure having only length, such as a line, has one dimension; a plane or surface, two dimensions; and a figure having volume, three dimensions. The fourth dimension is often said to be time, as in the theory of General Relativity. Higher dimensions can be dealt with mathematically but cannot be represented visually.
b	The measurement of a length, width, or thickness.

Thus said one of ordinary skill in the art of adhesive can modify Chu as discussed in the rejection of claim 1 and recognize that the modification is predictable or looked forward to for the same reason as in claim 1.
Regarding claim 5, Chu as combined teaches the method of claim 4, further comprising: 
in response to determining that the fluorescence shape (said or “specific adhesive shapes”, cited in the rejection of claim 1, as modified via the combination) is substantially similar to the expected fluorescence shape (said corresponding to said “specific adhesive shapes” as modified via the combination), determining that the adhesive is correctly applied (via “thresholds…may indicate…sufficient…adhesive” cited in the rejection of claim 6); or 
in response to determining that the fluorescence shape is not substantially similar to the expected fluorescence shape, determining that the adhesive is incorrectly applied.  
Regarding claim 6, Chu as combined teaches the method of claim 1, wherein determining the one or more fluorescence characteristics (said fig. 5:510) further comprises:
determining (via fig. 5:510) a fluorescence level (said grayscale in the rejection of claim 3) based on the image (of fig. 5:506: IMAGE OBJECT AREA); and 
determining (via said grayscale matching in the rejection of claim 3) whether the fluorescence level in the image is similar (thus resulting in “a lesser amount”) to an expected (“expected”) fluorescence (gray) level (via c7,ll. 33-65:
In block 510, the processing apparatus 314 processes the image to determine image characteristics using machine vision algorithms, and determines, using the image characteristics, if potential defects are present in block 512.  In one illustrative embodiment, processing apparatus 314 may simply calculate the coverage of illuminated pixels relative to an area in a boundary region, which would correspond to adhesive coverage in the area.  Utilizing any of maximum and/or minimum thresholds, the processing apparatus 314 may determine if potential defects exist.  For example, in a given adhesive application, it may be known that certain values should be present in a given boundary region.  Thus, referring to the illustrative embodiment of FIG. 4, processing apparatus 314 may determine from an image that an inner boundary area (e.g., between 406 and 408) has only 92% pixel coverage for the image boundary area, which would indicate only a 92% adhesive coverage.  Since the adhesion application in this example is expected to have full coverage (i.e., 100%), since it is so close to the periphery of the object 402, having a lesser amount may indicate to processing apparatus that insufficient or defective adhesive is present.).  







Regarding claim 7, Chu as combined teaches the method of claim 6, further comprising: 
in response to determining that the fluorescence (gray) level is substantially similar (via said grayscale matching) to the expected (“expected”) fluorescence (gray) level, determining that the adhesive is correctly applied (via fig. 5:512: DETERMINE PRESENCE OF DEFECT(S)); or  
in response to determining that the fluorescence level is not substantially similar (via said “lesser amount”) to the expected fluorescence level, determining that the adhesive is incorrectly applied.  
Regarding claim 8, claim 8 is rendered anticipated under the broadest reasonable interpretation of claim 7.
Regarding claim 9, Chu as combined teaches the method of claim 1, wherein determining the one or more fluorescence characteristics (via fig. 5:510) further comprises:
determining a fluorescence location (via said gradient matching in the rejection of claim 3) based on the image (of fig. 5:506: IMAGE OBJECT AREA); and 
determining whether the fluorescence (gradient) location is similar (via said gradient matching) to an expected (said “expected” cited in the rejection of claim 6) fluorescence (gradient) location.  



Regarding claim 10, Chu as combined teaches the method of claim 9, further comprising: 
in response to determining that the fluorescence (gradient) location is substantially similar (via said gradient matching) to the expected (said “expected” cited in the rejection of claim 6) fluorescence (gradient) location, determining that the adhesive is correctly applied (via fig. 5:512:DETERMINE PRESENCE OF DEFECT(S)); or 
in response to determining that the fluorescence location is not substantially similar to the expected fluorescence location, determining that the adhesive is incorrectly applied.  
Regarding claim 12, Chu as combined teaches the method of claim 1, wherein the adhesive and the component are a similar color (such that “adhesives may be transparent or colored to match the bonding surface” via c.1,ll. 24-32: 
Of course, manual visual inspections have long been utilized to inspect 
quality of products.  However, such inspections are often slow to conduct and 
are prone to human error.  Furthermore, in certain cases, adhesives may be 
transparent or colored to match the bonding surface, which makes human optical 
inspection more difficult.  Accordingly, an effective quality control and 
inspection technology is needed to provide improved inspection of devices that 
have been affixed to a surface using an adhesive.).
	
Regarding claim 13, claim 13 is rejected the same as claim 12. Thus, argument presented in claim 12 is equally applicable to claim 13.


Regarding claim 17, claim 17 is rejected the same as claim 1.Thus, argument presented in claim 1 is equally applicable to claim 17. Accordingly, Chu teaches claim 17 of a system for analyzing adhesives, comprising: 
an adhesive dispersal module (fig. 1:104), wherein the adhesive dispersal module (104) contains an adhesive comprising a fluorescent property (as shown in fig. 2B:204B); 
a light source (fig. 3:308,310) configured to emit one or more wavelengths of light, wherein the adhesive (fig. 3:304) is configured to absorb the one or more wavelengths of light and fluoresce in response;  
a camera (fig. 3:312); and 
control circuitry (fig. 1:100 and fig. 3:312,314) configured to: 
cause the adhesive dispersal module (as shown in figures 1 and 3) to apply the adhesive to a component (fig. 3:302);
cause the light source (as shown in figures 1 and  3) to illuminate the component (said fig. 3:302) with the one or more wavelengths of light; 
cause the camera (said fig. 3:312) to capture an image of the component (said fig. 3:312) while the component (said fig. 3:302) is illuminated using the light source (as shown in figures 1 and  3); 
determine a fluorescence level (or “The strength of a fluorescence signal”) based on the image in a measurement unit (or “measuring” “technology”) indicative of at least one of color (comprised by “a light of a predetermined wavelength (e.g., UV light, IR light, etc.)” or “dye” or “dyes”) and, lux, lumen, or candela; and   
determine a state (via said fig. 5:512) of the applied adhesive based on determining whether the fluorescence level (via said “The strength of a fluorescence signal”) is substantially similar (via said “matching”) to an expected fluorescence level of a sample image (comprised by said “matching”) stored in storage (via said fig. 5:510 via: 
c.4,ll. 22-36:
“In an exemplary embodiment, the viscous material, such as adhesive, is mixed with a fluorescing additive, which would cause the material to fluoresce when illuminated with a light of a predetermined wavelength (e.g., UV light, IR light, etc.).  In certain embodiments, the fluorescing additive may comprise less than 1% by weight of the adhesive-dye mixture in order to maintain the integrity of the adhesive.  However, depending on the type of adhesive used and adhesive properties, greater amounts of fluorescing additive may be used as well.  The specific fluorescing additive may vary depending on the application, and may be made from, contain, or be based one or more of a variety of dyes including, but not limited to, Acridine dyes, Cyanine dyes, Fluorone dyes, Oxazine dyes, Phenanthridine dyes, and Rhodamine dyes.”

c.5,l. 44 to c.6,l.9:
“Prior to imaging, it is preferable to calibrate the system 300 to ensure that the most accurate fluorescent signal is being received by camera 312.  The strength of a fluorescence signal (i.e. the fluorescence signal to noise ratio) is dependent upon a number of different parameters.  For one, the amount of fluorescent dye present in the adhesive will determine the strength of the signal.  Another way to increase the fluorescence signal to noise ratio is to increase the amount of light used to excite fluorescence.  A third way to increase the fluorescence signal to noise ratio is to increase the sensitivity of the camera 312.
In an illustrative embodiment, camera 312 may be configured as a camera utilizing time-of-flight (TOF) imaging with or without the assistance of processing device 312.  TOF imaging technology works by measuring the phase shift between emitted and detected infrared light at a high modulation frequency.  In an illustrative embodiment, the camera 312 may utilize lighting, such as LEDs or other suitable lighting, that emits light modulated at a higher frequency (e.g., 1-20 MHz), where this light then reflects off objects (e.g., fluoresced adhesive) in the adhesion area and is detected by the camera.  In an illustrative embodiment, the camera may use a combination of an infrared band-pass optical filter and a multi-bin (e.g., four-bin) lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (e.g., 1-20 MHz) and in the infrared.  The phase shift between the emitted and detected signals is then used, in conjunction with the speed of light, to calculate the distance at which the reflection occurred for all pixels resulting in a distance image.  Those skilled in the art will appreciate that these techniques may be replicated in other light wavebands as well.”).

Chu does not teach, as indicated in bold above, when considered as a whole, the claimed “an expected fluorescence level of a sample image stored in storage”.
Accordingly, said Herranen teaches:
an expected fluorescence level (via said “required” “minimum requirements” “reference” “brightness”) of a sample image (via said “REFDATA1”) stored in storage (said “MEM2”).
Thus said one of ordinary skill in the art of adhesive can modify Chu as discussed in the rejection of claim 1 and recognize that the modification is predictable or looked forward to for the same reason as in claim 1.
Regarding claim 19, claim 19 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 19.













Claims 11,15,22 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of HERRANEN et al. (US 2020/0005105 A1) via Foreign Application Priority Data: Jul. 2, 2018 (FI) 20185610 and Izadian (US Patent 9,806,431) as applied above further in view of Bachem et al. (US Patent App. Pub. No.: US 2010/0007733 A1).
Regarding claim 11, Chu as combined teaches the method of claim 1, wherein the camera (fig. 3:312) is a first camera (312) located at a first position (as shown in fig. 3) and wherein the image (of fig. 5:506 IMAGE OBJECT AREA) is a first image (506), the method further comprising:  
capturing a second image (via a “stereo” “dual-camera”) from a second camera (said dual camera) located at a second position (given said stereo) different than the first position (as shown in fig. 3 via c.5,ll. 16-30:
Camera 312 may be embodied as a silicon-based camera, such as a charge-coupled (CCD) camera or active pixel sensors in complementary metal-oxide semiconductor (CMOS) or N-type metal-oxide semiconductor (NMOS, Live MOS) technologies.  In some illustrative embodiments, camera 312 may be configured as a dual-camera arrangement to accommodate stereo vision, which may increase accuracy.  Camera 312 may further comprise one or more filters 316 and imaging circuitry 318, which may further include processors and other circuitry for processing images locally on camera 312.  In some illustrative embodiments, filters 316 may be embodied as fixed and/or removable optical filters that may pass and/or block predetermined wavelengths of light when camera 312 takes images of the adhesion area.); and 

analyzing the first (stereo) image and the second (stereo) image to determine a height (via a view from above as shown in fig. 3)  of the applied adhesive (fig. 4:404 is the adhesive 








Thus, Chu as combined does not teach, as indicated in bold above, the claimed “analyzing the first image and the second image to determine a height of the applied adhesive”.










Accordingly, Bachem teaches:
analyzing (via “the analysis device”) the first image and the second image (via “two cameras 1” as shown in fig. 1:1 representing said “two”) to determine a height of the applied (as a “bead 5”) adhesive (via “adhesive…height” via:
“[0030] The optical monitoring device according to the invention comprises two cameras 1 having a lens and an annular mirror 2 disposed above the cameras 1.  Additionally, an applicator 3 that applies an adhesive bead 5 to a substrate is provided as an example of a tool to be monitored.  The feed direction of the applicator 3 is shown in FIG. 1 with the reference number 6.  The applicator 3 is disposed in the section limited by the circular inner contour (see line with reference number 2 in FIG. 1) of the annular mirror.”; 

“[0034] In addition, a light line device (not shown) is provided that generates a circular light line 9 on a flat underlay running perpendicular to the axis of the light line.  The light line is shown in FIG. 1 as a bold line 9 and extends past the adhesive bead 5.  At each point where the light line 9 extends past the adhesive bead, a triangulation may be performed and the data thus obtained may be used to determine the three-dimensional dimensions of the adhesive bead 5, for example, its height.  The line may, for example, be generated with the aid of a laser and a corresponding annular lens.”

[0038] FIG. 1 does not show the illumination device generating the light circle 7 or the analysis device embodied as a computer system.  The images generated by the cameras 1 are transmitted to the analysis device such that they may be processed, for example, with regard to the dimensions of the adhesive bead 5, particularly with regard to the height of the adhesive bead 5.  Preferably, image recognition software is used for this purpose and a triangulation method is used.”).

	







Thus, one of ordinary skill in the art of adhesives can modify Chu’s camera with Bachem’s fig. 1:1 by:
a)	installing “image recognition software” in Chu’s fig. 3:314: PROCESSING APPARATUS;
b)	executing the installed software; and 
c)	recognizing that the modification is predictable or looked forward to because the modification provides an “adhesive bead” with “quality” regarding achieving a grade of excellence and thus is “suitable for robotically operated tools whose function must be monitored” via Bachem:
“[0002] Such a monitoring device is suitable for many types of tools and is not limited to any one particular type of tool; therefore, the tool may be, for example, a welding, riveting, or soldering device, a device for applying adhesive, for example, in the form of an adhesive bead, to a workpiece to be adhered, a common sensor element, for example, for scanning surfaces, or any sort of implement or application tool, the activity of which must be monitored.  Other areas of application for such a monitoring device are inspection, for example, in the context of quality control and/or the processing of objects such as an adhesive bead, a seam, a joint, and edge, and/or a surface.  An 
optical monitoring device according to the invention is particularly suitable for robotically operated tools whose function must be monitored.”

Regarding claim 15, claim 15 is rejected the same as claim 11. Thus, argument presented in claim 11 is equally applicable to claim 15.
Regarding method claim 22, method claim 22 falls outside the broadest reasonable interpretation of claims 1 and 11 because the contingent condition, “determine whether the height of the adhesive is within a desired range”, in method claim 22 is not satisfied or has not been met in claims 1,11 and 22.
Regarding claim 18, claim 18 is rejected the same as claim 11. Thus, argument presented in claim 11 is equally applicable to claim 18.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of HERRANEN et al. (US 2020/0005105 A1) via Foreign Application Priority Data: Jul. 2, 2018 (FI) 20185610 and Izadian (US Patent 9,806,431) as applied above further in view of Bachem et al. (US Patent App. Pub. No.: US 2010/0007733 A1) as applied above further in view of TOKIDA (US Patent App. Pub. No.: US 2020/0326176 A1).
Regarding claim 22, which is outside the broadest reasonable interpretation, Chu as combined teaches the method of claim 11, further comprising determining whether the height (via Chu’s fig. 3:314: PROCESSING APPARATUS as modified via the combination) is within a desired range based on a height threshold.
Thus, the combination does not teach, as indicated in bold, the claimed “a desired range based on a height threshold”. Accordingly, Tokida teaches the claimed:
a desired range (or “a range”) based on (via “of”) a height (“height” via figures 3-7: “H”) threshold (comprising any place or point of entering or beginning via “when the height…fall within a range of respective predetermined values” via:
















“[0055] First, as illustrated in FIG. 1, the fixed window glass 2 for an automobile having the adhesive 3 applied onto the surface 2a by an application device (not shown) is set on an inspection stage (not shown) of the adhesive inspection device 1 in a horizontal posture in which the surface 2a is directed upward.  In this state, the adhesive 3 is irradiated with the line laser light L from above the adhesive 3 by the laser irradiation unit 11 so that the projection line P extends over the surface 3a of the adhesive 3 to portions of the surface 2a of the glass 2 on both sides of the adhesive 3 (irradiation 
step).  Next, the imaging region T that includes the projection line P and is located on the periphery of the adhesive 3 is imaged from above the adhesive 3 by the imaging unit 12 to create imaging information (imaging step).  After that, the shape surrounded by the projection line P formed on the surface 3a of the adhesive 3 and the surface 2a of the glass 2 is determined based on the height, the width, and the cross-sectional area of the shape with reference to the imaging information, and it is determined whether or not the application state of the adhesive 3 is appropriate based on the results (determining step). In the determining step, it is determined that the application state of the adhesive 3 is appropriate when all the height, width, and cross-sectional area 
of the shape fall within a range of respective predetermined values (including the case in which the predetermined values vary for each predetermined section), and it is determined that the application state of the adhesive 3 is inappropriate when one or more of the height, the width, and the cross-sectional area of the shape are out of the range of the predetermined values.  The determining step is performed for each of the predetermined sections D along the longitudinal direction of the adhesive 3.  When the 
inspection is finished on the entire periphery of the adhesive 3 while determination is made for each of the predetermined sections D, an inspection result for each of the predetermined sections D is displayed on the information displaying the application area of the adhesive 3 as illustrated in FIG. 8 in this embodiment.  With this, the inspection results and positions can be easily grasped in a visual manner.  In the illustrated example, a portion denoted by "G" has a green color that means that the application state is appropriate, and a portion denoted by "R" has a red color that means that the application state is inappropriate.  The display form of the inspection results is not limited to the foregoing, and the positional information and the inspection results for 
each of the predetermined sections may be displayed as a list.”).

	






Thus, one of ordinary skill in adhesive heights can modify the combination’s said fig. 3:314: PROCESSING APPARATUS as modified via the combination of software recognition with Tokida’s teaching of said “a range” by:
a)	comparing dimensions, such as height, from the software recognition to the range of respective predetermined values; and
b)	recognizing that the modification is predictable or looked forward to because the modification enables one to determine “whether or not the application state of the adhesive 3 is appropriate”, Tokida, cited above, of the paper waveguiding sheeting.
Regarding claim 23, claim 23 is rejected the same as claim 22. Thus, argument presented in claim 22 is equally applicable to claim 23 except for the contingent limitation of claim 22. Accordingly, Chu of the combination teaches claim 23 of the system of claim 18, wherein the control circuitry (said fig. 1:100 and fig. 3:312,314 as modified via the combination of software recognition) is further configured to determine whether the height of the adhesive is within a desired range based on a height threshold.
Thus, the combination does not teach, as indicated in bold, the claimed “determine whether the height of the adhesive is within a desired range based on a height threshold”. Accordingly as discussed above, Tokida teaches the claimed:
determine (via fig. 1:14: “DETERMINATION UNIT”) whether the height of the adhesive is within a desired range (or “a range”) based on (via “of”) a height (“height” via figures 3-7: “H”) threshold (comprising any place or point of entering or beginning via “when the height…fall within a range of respective predetermined values” via Tokida).
Thus as discussed above, one of ordinary skill in adhesive heights can modify the combination’s said fig. 3:314: PROCESSING APPARATUS as modified via the combination of software recognition with Tokida’s teaching of said “a range” by:
a)	comparing dimensions, such as height, from the software recognition to the range of respective predetermined values; and
b)	recognizing that the modification is predictable or looked forward to because the modification enables one to determine “whether or not the application state of the adhesive 3 is appropriate”, Tokida, cited above, of the paper waveguiding sheeting.













Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of HERRANEN et al. (US 2020/0005105 A1) via Foreign Application Priority Data: Jul. 2, 2018 (FI) 20185610 and Izadian (US Patent 9,806,431), as applied above, further in view of Saidman et al. (US Patent 6,737,102).
Regarding claim 14, Chu as combined teaches the method of claim 1, wherein determining a state of the applied adhesive (via fig. 5:512: DETERMINE PRESENCE OF DEFECT(S)) further comprises comparing one or more characteristics (said fig. 5:510: DETERMINE IMAGE CHARACTERISTICS) of the image (fig. 5:506: IMAGE OBJECT AREA) to one or more thresholds corresponding to the one or more characteristics (said fig. 5:510: DETERMINE IMAGE CHARACTERISTICS).
Thus, Chu does not teach, as indicated in bold above, the claimed “comparing…to one or more thresholds”. Accordingly, Saidman teaches the claimed:
comparing (via “the comparison…of…the period”)…to one or more thresholds (or “a threshold” via c.6,l.52 to c.7,l.4:
“The controller 32 compares the detected value of the characteristic with a stored reference value representative of a desired standard for the characteristic.  For example, the reference value may be established by analyzing a set of captured images 31 to determine the reference value or may be empirically determined by observation.  The comparison may determine the absence of one or more of the filaments 12a-c due to, for example, positional misalignment between the absent filament(s) and its corresponding strand(s) or, in the alternative, may determine the volume of viscous material in the dispensed pattern of one or more of the filaments 12a-c. If the comparison indicates that the detected value representative of, for example, the average intensity level or the period of the repetitive features is below a threshold, exceeds a limit, or is outside of a range of values, the controller 32 of detection unit 22 transmits an alarm signal via line 25 to the alarm unit 18.  It is contemplated by the invention that information from the detection unit 22 may be used for controlling operating parameters of dispensing modules 16a-c.”).



Thus one of ordinary skill in the art of adhesives and pattern shapes and imaging thereof as evidenced by said Chu’s said “specific adhesive shapes” and Saidman’s “omega-shaped patterns” via Saidman c.1,ll. 36-56:
“One type of coating applicator or adhesive dispenser that has been used extensively for bonding one or more elastic strands to one or more flat substrates is CONTROLLED FIBERIZATION.TM.  (CF.TM.) technology, which is described, for example, in U.S.  Pat.  No. 4,785,996.  This familiar adhesive dispensing technique impacts a dispensed continuous filament of adhesive with air jets to impart a swirl to the adhesive filament transverse to the direction of movement of a strand receiving the adhesive filament.  In this manner or a similar manner, the continuous adhesive filament may be dispensed in any pattern onto an individual elastic strand while the strand is moving and separated from the substrate.  The adhesive filament wraps itself around each elastic strand before the strand contacts the substrate, which strengthens the 
adhesive bond between the elastic strand and substrate.  Other conventional adhesive filament dispensing techniques and apparatus have been employed for producing patterns of adhesive on an elastic strand, such as vascillating patterns disclosed in U.S.  Pat.  No. 6,077,375 and omega-shaped patterns as disclosed in U.S.  Pat.  Nos.  6,461,430, 6,200,635 and 6,197,406.”

can modify Chu’s figs. 1 and 3 and the “specific adhesive shapes” in accordance with Saidman’s teaching of fig. 1, creating a periodic shape-pattern of glue, and recognize that the modification is predictable or looked forward to because Saidman’s fig. 1 will issue and alarm, fig. 1:18:ALARM UNIT in the event of improper gluing thus alerting a person of the error.







Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of HERRANEN et al. (US 2020/0005105 A1) via Foreign Application Priority Data: Jul. 2, 2018 (FI) 20185610 and Izadian (US Patent 9,806,431), as applied above, further in view of Kubo et al. (US Patent 3,740,467).
Regarding claim 16, Chu as combined teaches the method of claim 1, further comprising;
capturing the image (via fig. 5:506:IMAGE OBJECT AREA) at a first time (via “time-of-flight (TOF) imaging” via c.5,l. 55 to c.6,l.9:
“In an illustrative embodiment, camera 312 may be configured as a camera utilizing time-of-flight (TOF) imaging with or without the assistance of processing device 312.  TOF imaging technology works by measuring the phase shift between emitted and detected infrared light at a high modulation frequency.  In an illustrative embodiment, the camera 312 may utilize lighting, such as LEDs or other suitable lighting, that emits light modulated at a higher frequency (e.g., 1-20 MHz), where this light then reflects off objects (e.g., fluoresced adhesive) in the adhesion area and is detected by the camera.  In an illustrative embodiment, the camera may use a combination of an infrared band-pass optical filter and a multi-bin (e.g., four-bin) lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (e.g., 1-20 MHz) and in the infrared.  The phase shift between the emitted and detected signals is then used, in conjunction with the speed of light, to calculate the distance at which the reflection occurred for all pixels resulting in a distance image.  Those skilled in the art will appreciate that these techniques may be replicated in other light wavebands as well.”); 

capturing a later image of the component (fig. 3:302) at a second time, wherein the second time is after the first time (via said TOF imaging); and 
comparing the image (said fig. 5:506:IMAGE OBJECT AREA) [[and]] to the later image to determine a time (via said TOF imaging)-delayed characteristic of the component (said 302).  


Thus, Chu as combined does not teach, as indicated in bold above, the claimed:
“capturing a later image …at a second time, wherein the second time is after the first time; and 
comparing the image [[and]] to the later image to determine a time-delayed characteristic”.
	Accordingly, Kudo teaches:
capturing (via fig. 1:11: “IMAGE PICK UP DEVICE”) a later image (represented in fig. 6B: “SAMPLE PRODUCT”) …at a second time (via fig. 6B: “t”), wherein the second time (via fig. 6B: “t”) is after the first time (via fig. 6B: “t”); and 
comparing (via “comparing”) the image (represented in fig. 6B: “STANDARD PRODUCT”) [[and]] to the later image (said represented in fig. 6B: “SAMPLE PRODUCT”) to determine a time-delayed (via “delayed video signals” and “non=delayed video signals”) characteristic (or  “a defect” comprising “a feature” via:
“ABSTRACT: 
An apparatus for inspecting the appearance of products is provided and includes an image pickup tube for photographing an image of a standard product whose appearance is complete and an image of a sample product whose appearance is to be inspected and for generating two video signals respectively corresponding thereto.  Means are provided for delaying one of the two video signals which corresponds to either the standard product of the sample product.  Further means are provided for comparing the delayed video signals corresponding to either the standard product or the sample product and the non-delayed video signals which correspond to the other of the two video signals to thereby obtain a comparison therebetween.  In accordance with the comparison between the image signals of the standard product and the same of the sample product, it can be readily determined if the appearance of the sample product is the same or different from that of the standard product and accordingly whether a defect exists or not.”

wherein “defect” is defined via Dictionary.com:




defect
noun
1	a shortcoming, fault, or imperfection:
a defect in an argument; a defect in a machine.

wherein “imperfection” is defined:
imperfection
noun
1	an imperfect detail; flaw:
a law full of imperfections.

wherein “flaw” is defined:
flaw
noun
1	a feature that mars the perfection of something; defect; fault:
beauty without flaw; the flaws in our plan.

Thus, one of ordinary skill in the art of fluorescence as indicated in Kubo, c.1,ll.22-27 
“Thus, for example, a conventional prior art process consisted of first applying a fluorescent paint to the outer surface of the products to be inspected and then observing the luminescence of the fluorescent paint which soaked into a crack or the like, if any, under the illumination of an ultraviolet light.”

can modify the combination of Chu’s said fig. 5:506:IMAGE OBJECT AREA with Kubo’s teaching of said fig. 1:11: “IMAGE PICK UP DEVICE” by:
a)	making Chu’s said fig. 5:506:IMAGE OBJECT AREA be as shown in Kubo’s said fig. 1:1 and 2:rotating disks;
b)	putting a fluorescent glued object, such as glued paper, on the rotating disks;
c)	picking up images via said Kubo’s teaching of said fig. 1:11: “IMAGE PICK UP DEVICE” as installed in as shown in Kubo’s fig. 1; and
d)	recognizing that the modification is predictable or looked forward to because the modification results in letting a person know if there is an imperfect glued web waveguiding paper via an “alarm 33” via Kubo, c.5,l.40 to c.6,l.11:
“It should be understood that the time delay may be determined in accordance
with the frequency of the sweep signal from the sweep oscillator 18, the amount of rotation of the mirror sector 13 and the amount of rotation of the disks 1 and 2.  Thus, the time delay cannot be determined indiscriminately but must be selected such that the video signals of the standard product and the corresponding video signals of the sample product are simultaneously applied to the comparator 27.  Accordingly, the two video signals, that is, the non-delayed video signals and the delayed video signals are simultaneously and respectively applied to the input terminals 28 and 30 of the comparator 27.  In the comparator 27, the non-delayed signals and the delayed signals are thereby compared to provide a signal indicative of a balance or a difference 
therebetween.  It will be clearly understood that if, for example, the delayed video
signals correspond to the standard product and the non-delayed video signals 
correspond to the sample product that the standard product and the sample product are 
compared by the comparator 27.  A judging means 31 is provided for deciding and 
indicating whether or not a balance exists between the video signals of the sample 
product and the standard product.  The judging means 31 may be of a type that 
produces output signals if input signals representing a different output from the 
comparator are applied thereto and will not produce output signals if no input signals 
representing a balance output from the comparator 27 are applied thereto.  By way of 
example, the judging means 31 may be a zero point detecting circuit which includes a 
fullwave rectifier.  Such a judging means will produce signals only when a difference 
between the standard product and the sample product occurs and thereby actuates an 
alarm 33.  Simultaneously with the actuation of the alarm 33, the defective portion of 
the sample product so indicated is displayed by a television monitor 32 and if necessary 
the rotation of the disks 1 and 2 are stopped.”










 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of HERRANEN et al. (US 2020/0005105 A1) via Foreign Application Priority Data: Jul. 2, 2018 (FI) 20185610 and Izadian (US Patent 9,806,431), as applied above, further in view of Gordon (US Patent App. Pub. No. US 2018/0119359 A1).
Regarding claim 20, Chu as combined teaches claim 20 of the system of claim 17, wherein the control circuitry is further configured to:
determine a fluorescence consistency (or “adhesive coverage” cited in the rejection of claim 6 and as shown in fig. 4) within a region of the image (as shown in fig. 4);
determine (resulting in the determination of a defect via fig. 5:512:DETERMINE PRESENCE OF DEFECT(S)) whether the fluorescence consistency (said adhesive coverage as shown in fig. 4) is similar to an expected fluorescence consistency (or “expected to have full coverage (i.e., 100%)” cited in the rejection of claim 6); and
in response to determining that the fluorescence consistency is not similar (via fig. 5:512:DETERMINE PRESENCE OF DEFECT(S)) to the expected fluorescence consistency (of said 100%), causing the adhesive dispersal module (fig. 1:104) to remix the adhesive (fig. 3:304) in the adhesive dispersal module (fig. 1:104).
Thus, Chu as combined does not teach, as indicated in bold above, the claimed “remix”.



Accordingly, Gordon teaches remix (or “adjust the adhesive composition” via:
“[0084] The coating inspection system 114 previously discussed can be used to 
determine a quality of the adhesive coating 130 applied to the outer surface 104 of the creping cylinder 102.  The quality of the adhesive coating 130 can be evaluated by determining a plurality of properties or characteristics of the adhesive coating 130.  For example, the quality of the adhesive coating 130 can be evaluated by measuring one or a plurality of the following properties and characteristics: the thickness of the adhesive coating 130; the topography of the adhesive coating 130; the rheology of the adhesive composition; the moisture content; the ash content; and/or the adhesive polymer content of the adhesive coating 130 using the coating inspection system 114.  Additionally, the degree of cross-linking of the adhesive polymer in the adhesive coating 130 may also be measured using the coating inspection system 114.  The coating 
inspection system 114 may be operable to provide real time information on these properties and characteristics of the adhesive coating 130 that can be used to make adjustments to one or more operating parameters of the creping process 100, thereby improving the quality of the creped tissue paper produced by the creping process 100.  For example, the quality of the adhesive coating 130 determined from information obtained by the coating inspection system 114 may be used to adjust the adhesive composition or application of the adhesive composition to the outer surface 104 of the creping cylinder 102 during operation of the creping process 100.”.

[0157] In some embodiments, the moisture content of the adhesive coating 130 
may be adjusted in response to the moisture content determined by the second spectrometer 304.  For example, in some embodiments, in response to the moisture content determining using the second spectrometer 304, the control system 120 (FIG. 1) may adjust the moisture content of the adhesive coating 130 by adjusting the amount of one or more constituents of the adhesive composition, introducing the use of plasticizers into the adhesive composition, and/or operating a driven auxiliary spray wand (e.g., repair wand 110) to fix defective areas, thereby repairing defective areas and maintaining the overall quality of the coating temper.

Thus, one of ordinary skill in the art of adhesives and materials can modify the combination of Chu’s adhesive composition 304 that is “mixed with a fluorescing additive” (cited in the rejection of claim 2) being applied to Chu’s fig. 3:302 with Gordon’s teaching of adjusting the adhesive composition and recognize that the modification is predictable or looked forward to because the adjusted composition is “thereby improving the quality of” (Gordon, cited above) the combination of Chu’s fig. 3:302 and “thereby repairing defective areas” (Gordon, cited above) of the adhesive.
Suggestions
Applicant’s disclosure states:
“[0002]    The current disclosure aims to provide an improved technique for determining whether a manufacturing process is operating correctly. The current disclosure also aims to solve the problem of analyzing images where the object being imaged is not illuminated well. In addition, the current disclosure aims to solve the problem of analyzing images where an applied adhesive and the object on which the adhesive is applied are of a similar color.”
	
	Thus, applicant’s fig. 5 “aims to provide an improved technique for determining whether a manufacturing process is operating correctly” that appears to be directed to shape. Said Tokida (US 2020/0326176) is also directed to shape but is silent regarding the claimed “fluorescent property” or “glowing” “property” wherein “fluorescent” is defined via Dictionary.com:
fluorescent
adjective
1	possessing the property of fluorescence; exhibiting fluorescence.
2	strikingly bright, vivid, or glowing:
plastic toys in fluorescent colors.

Claims 1 and 4 claim “shape”; however, claim 4 is written in contingent form. Thus, this comparison in claim 4 of glowing shapes, as shown in applicant’s fig. 3:302, appears as an indication of non-obviousness in view of said Chu, Herranen, Izadian and Tokida.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103:



1.    (Suggested) A method for analyzing application of adhesives, comprising:
applying an adhesive comprising a fluorescent property to a component and a sample component ; 
illuminating [[the]] each component using one or more [[of]] wavelengths of light from a light source, wherein the adhesive is configured to absorb the one or more wavelengths of light and fluoresce in response;
capturing an image of [[the]] each component including a sample image of the sample component using a camera while [[the]] each component is illuminated using the light source;
determining one or more fluorescence characteristics from the image of the component by comparing the image of the component to [[a]] the sample image of the sample component stored in storage, wherein the stored sample image comprises an expected fluorescence shape that indicates expected dimensions of the applied adhesive; and
determining a state of the applied adhesive to the component based on the one or more fluorescence characteristics.







1.    (Suggested showing 112(a) support) A method for analyzing application of adhesives, comprising:
applying an adhesive (fig. 2:2210 or fig. 3:352,312,322,332,342) comprising a fluorescent property to a component (fig. 3:310,320,330,340) and a sample component (fig. 3:350) ; 
illuminating [[the]] each component (fig. 3:310,320,330,340,350) using one or more [[of]] wavelengths of light from a light source (fig. 2:202), wherein the adhesive (fig. 2:2210 or fig. 3:352,312,322,332,342) is configured to absorb the one or more wavelengths of light and fluoresce in response;
capturing an image of [[the]] each component (fig. 3:310,320,330,340,350) including a sample image of the sample component ([0022]: “panel 902 are images taken of the components”) using a camera (fig. 2:206) while [[the]] each component (fig. 3:310,320,330,340,350) is illuminated using the light source (fig. 2:202);
determining one or more fluorescence characteristics from the image of the component (fig. 3:310,320,330,340) by comparing the image of the component (fig. 3:310,320,330,340) to [[a]] the sample image of the sample component (fig. 3:350) stored in storage, wherein the stored sample image comprises an expected fluorescence shape that indicates expected dimensions of the applied adhesive (fig. 2:2210 or fig. 3:352,312,322,332,342); and
determining a state of the applied adhesive (fig. 2:2210 or fig. 3:to the component (fig. 3:310,320,330,340) based on the one or more fluorescence characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Puffe (US Patent App. Pub. No.: US 2006/0254511 A1) is pertinent as teaching “cameras” and “adhesive…height” via:
“[0003] Nozzle assemblies which produce such adhesive beads can be attached to a robot arm and controlled along two-dimensional curves or three-dimensional movements in space in a fully automated manner.  For monitoring the quality of the adhesive beads produced in this way it is known to provide the nozzles with measuring heads which, more particularly, comprise three circumferentially distributed cameras which, at any time during the emergence of the adhesive, record an image of the adhesive bead as produced at three different viewing angles.  The image can be monitored fully automatically via suitable image comparing programs, with an error message being generated if the adhesive bead deviates with respect to height, width or extension from predetermined image values contained in a memory.”

Penney et al. (US Patent 4,724,302) is pertinent as teaching the claimed “profile”, now deleted in claims 11,15 and 18, via c.3,l. 67 to c.4,l.20: 
“Also mounted upon the support 22 are a tracking profiler 26 and a bead profiler 28.  The tracking profiler 26 is ussued to insure that the weld torch 10 tracks the seam 12 in a manner which need not be described in detail as this feature is not central to the present invention.  More importantly, the profiler 28 is used to generate profile information on the bead 18 immediately after its formation, the bead profiler 28 closely following the path of the weld torch 10.  The profiler 28 is an optical profiler which senses the height of the upper surface of the bead 18 together with the upper surfaces of the workpieces immediately adjacent thereto.  (As used herein, a "profiler" is a sensor which generates data on the profile of a workpiece including the hills, dips, and other topographical features.) The profiler 28 senses the upper surface in a line pependicular to the lengthwise direction of the seam 18 to generate an image corresponding to the upper surface shown in FIG. 1A, which figure illustrates how the bead 18 is disposed between workpieces 16 and 18.  The profiler 28 will be used to determine the height, width, and cross sectional area of the bead 18 as will be described below.” 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667